Citation Nr: 0409985	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  91-55 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for an eye disorder.

2.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD) with alcohol abuse, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to July 
1970.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1990 rating decision from 
the Regional Office in Roanoke, Virginia (Roanoke-RO).  In an 
October 1991 decision, the Board remanded the case to obtain 
additional medical records in connection with the veteran's eye 
and PTSD claims as well as a medical examination in connection 
with his PTSD claim.  In November 1993, the case was returned to 
the Board for further review.  In a July 1994 decision, the Board 
granted secondary service connection for chronic alcohol abuse and 
remanded the case to the Roanoke-RO for further development of the 
claim for an increased rating for PTSD.  The Board deferred 
adjudication of the veteran's eye disorder pending the RO's 
development of the increased rating issue.

In January 1995, the Roanoke-RO increased the veteran's disability 
rating to 50 percent for his service-connected PTSD with alcohol 
abuse, effective from May 1989.  In addition, the Roanoke-RO 
denied the veteran's claim for entitlement to service connection 
for claimed residuals of exposure to Agent Orange that included an 
eye disorder.  

The case was returned to the Board for review.  In May 1995, the 
Board remanded the case for evidentiary development related to the 
issues of entitlement to an increased rating for PTSD with alcohol 
abuse and service connection for an eye disorder.  The Board also 
instructed the Roanoke-RO to notify the veteran and his 
representative of the January 1995 denial of his service 
connection claim based upon residuals of Agent Orange exposure, to 
include an eye disorder and of his appellate rights.  In addition, 
the Board determined the issue of entitlement to a total rating 
for compensation purposes based on individual unemployability 
(TDIU) was inextricably intertwined with the issue of entitlement 
to an increased rating for PTSD.  As a result, the Board remanded 
this issue to the Roanoke-RO for further action.

Pursuant to the instructions of the May 1995 Remand, the veteran 
was provided with an application for increased compensation based 
on individual unemployability due to service connected disability.  
He submitted his application in December 1995.  In a January 1997 
supplemental statement of the case (SSOC), the RO denied the 
veteran's claim for TDIU.  In addition, the Roanoke-RO advised the 
veteran and his representative, in a July 1995 letter, of its 
denial of his claim for entitlement to service connection for 
residuals of exposure to Agent Orange to include an eye disorder.  
No Notice of Disagreement (NOD) was received within one year from 
the date of the notification by the RO, and, therefore, this issue 
is not before the Board in the current appeal.

During the pendency of this appeal, the case was transferred to 
the Regional Office in Atlanta, Georgia (Atlanta-RO).  

In a December 1997 decision, the Board remanded the case to the 
Atlanta-RO for additional medical records and an examination in 
connection with the veteran's eye and PTSD claims.  It also 
instructed the Atlanta-RO to obtain written clarification from the 
veteran or his representative regarding their intention of filing 
an NOD with the denial of the veteran's TDIU claim.  The Atlanta-
RO sent the veteran a letter dated in January 1998, and copied his 
representative, requesting that the veteran clarify in writing 
whether he wished to pursue his TDIU claim.  The Atlanta-RO also 
sent the veteran and his representative two copies of the December 
1997 remand; a copy was sent in 1997 and resent in February 2000.  
Nevertheless, as of the date of this decision, neither the veteran 
nor his representative has filed an NOD with respect to the TDIU 
denial.  Similarly, neither the veteran's correspondence nor his 
representative's Form 646 dated in December 2003 or the 
Appellant's Brief dated in March 2003 indicates any disagreement 
with the TDIU rating.  Therefore, this issue is not before the 
Board in the current appeal.  

Furthermore, the Board has reviewed the evidence relevant to the 
veteran's claim for entitlement to an increased disability rating 
for his service-connected PTSD, and concludes that further 
development is necessary.  Specifically, the claims file contains 
a hospitalization report dated from July 9, 1997 to July 16, 1997 
in which the examiner indicates that a neuropsychiatric evaluation 
was performed "the results of which are pending."  However, there 
is no neuropsychiatric evaluation report contained in the 
veteran's claims file.  While the Board regrets the further delay 
that a remand of this matter will cause, it recognizes that due 
process considerations require such action.  It is necessary to 
obtain the aforementioned medical records, if they exist, prior to 
a final decision in this case in order to fairly adjudicate the 
veteran's claim.  See Dunn, supra; see also Bell, supra.; 38 
U.S.C.A. § 5103A(c) (West 2003); 38 C.F.R. § 3.159(c) (2003).  The 
necessary development will be addressed in the remand following 
this decision.

With respect to the issue of whether new and material evidence has 
been received sufficient to reopen the veteran's claim for an eye 
disorder, the Board finds that the development requested in its 
December 1997 remand has been accomplished, to the extent 
possible, and, therefore, this issue will be adjudicated in the 
following decision.  In addition, for the reasons set forth in 
Section I of the decision below, the Board finds any failure to 
comply with the instructions of its December 1997 remand, 
regarding obtaining a VA examination of the veteran, is not a 
violation of Stegall v. West, 11 Vet. App. 268 (1998) and, 
therefore, does not require a remand of this case.


FINDINGS OF FACT

1.  The VA has provided all required notice and assistance as well 
as obtained all available relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The Roanoke-RO initially denied service connection for an eye 
disorder in an unappealed February 1975 rating decision.  

3.  The issue of whether new and material evidence was received 
for the veteran's claim for entitlement to service connection for 
an eye disorder was denied by a Board decision dated in June 1987 
and the veteran was informed of the denial and of his appellate 
rights by a letter dated in June 1987; this is the last final 
rating action of record addressing this issue on any basis.

4.  The evidence submitted since the June 1987 Board decision 
consists of the veteran's service medical records, private 
treatment records, VA outpatient records and VA examination 
reports; this evidence is cumulative or redundant of contentions 
of record at the time of the June 1987 Board decision and by 
itself or in connection with other evidence is not so significant 
that it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

1.	The February 1975 rating decision denying service connection 
for an eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2003).

2.	The June 1987 Board decision denying service connection for 
an eye condition on the basis that no new and material evidence 
had been received is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2003).

3.	New and material evidence has not been received to reopen the 
claim of service connection for an eye condition.  38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  It also 
revised the definition of new and material evidence.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) codified at 38 C.F.R. § 
3.156(a)).  This revision, however, was made effective with 
respect to claims filed on or after August 29, 2001, and is not 
applicable to the veteran's appeal since his attempt to reopen his 
claim for service connection was filed prior to this date. 

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA; see Pelegrini v. Principi, 
17 Vet. App. 412 (2004); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
VA believes that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
Nevertheless, in the present case, the Board finds the RO has 
satisfied its obligations under the VCAA, Pelegrini, supra and 
Quartuccio, supra.  And, without arguing the merits of Pelegrini, 
supra, the Board finds that any error that the RO may have 
committed did not result in prejudice to the veteran, and, 
therefore, constitutes harmless error.

In the present case, the RO notified the veteran of the 
information necessary to substantiate his claim by means of the 
discussions in VCAA notification letters dated in August 2003 and 
April 2001; as well as supplemental statements of the case (SSOC) 
dated in September 2003, December 2002, July 1997, January 1997 
and September 1992; rating decisions dated in July 1990, September 
1992, January 1995; and a Board decision dated in June 1987.  
These documents informed the veteran of the evidence necessary to 
establish entitlement to service connection for an eye disorder.  
In addition, the VCAA notification letters identified the 
information and evidence the RO would obtain and the information 
and evidence the veteran was responsible to provide.  The Board 
concludes that the discussions therein adequately informed the 
veteran of the information and evidence needed to substantiate his 
claim, thereby meeting the notification requirements of the VCAA, 
Pelegrini, supra and Quartuccio, supra.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board finds 
that the RO has satisfied its duty to assist the veteran by 
obtaining private and VA treatment records as well as affording 
the veteran VA examinations during the relevant time period.  

The Board notes that in its December 1997 remand it instructed the 
RO to obtain VA examinations of the veteran in connection with his 
claims involving an eye disorder and PTSD.  Nevertheless, despite 
repeated efforts by the RO to obtain these examinations, they have 
not been obtained due to the veteran's incarceration for a felony 
conviction.  The Board recognizes that, even though incarcerated, 
a veteran should be accorded the same assistance as his fellow, 
non-incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 406 
(1991); Bolton v. Brown, 8 Vet. App. 185 (2002).  However, the 
Court has held that VA is not authorized by statute or regulation 
to subpoena the warden of a state correctional facility and direct 
the release of the veteran from that facility.  See Bolton, 8 Vet. 
App. at 191.  Nevertheless, while VA does not have the authority 
under 38 U.S.C. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that VA can provide him the 
necessary examination at the closest VA medical facility, VA's 
duty to assist an incarcerated veteran extends, if necessary, to 
either having him examined by a fee-basis physician or requiring a 
VA physician to examine him.  See Bolton, 8 Vet. App. at 191.

Based on a review of the file, the Board finds the VA has made all 
reasonable efforts and exhausted the possibilities in its attempt 
to obtain VA examinations of the veteran since 1998.  
Specifically, it attempted to have the veteran examined at the 
closest VA facility.  However, the prison would not release the 
veteran for an examination under any circumstance.  Furthermore, 
although efforts were made to obtain an examination of the veteran 
on a "fee-basis," the Atlanta-RO was notified that there were no 
VA physicians or specialists available to conduct an examination 
of the veteran at the prison.  In addition, the Atlanta-RO tried 
to arrange for the veteran to be examined by a prison physician.  
However, the prison refused to cooperate with the VA's efforts.  
Based on the Atlanta-RO's numerous attempts over the last six-
years to obtain VA examinations of the veteran, the Board finds 
that a further remand to obtain an examination of the veteran 
would be futile.  In addition, the Board also notes that its 
inability to obtain an examination of the veteran is due, in part, 
to the veteran's own misconduct which led to his incarceration.  
Accordingly, the Board finds that the VA's duty to assist the 
veteran under the VCAA has been satisfied.

The Board also concludes that based upon the circumstances of the 
veteran's incarceration as well as their numerous attempts to 
obtain a VA examination, the Roanoke and Atlanta ROs have obtained 
the evidence relevant to this appeal to the extent possible and 
has thus essentially complied with the Board's remand.  See 
Stegall, 11 Vet. App. 268.

In addition, the veteran and his representative have had ample 
opportunity to present evidence and argument in support of this 
appeal and have not identified any outstanding available 
information or evidence relevant to the veteran's claim.  The 
veteran also presented sworn testimony in August 1991 before the 
Board in Washington, DC.  

The Board concludes that all relevant facts have been properly and 
sufficiently developed and that VA has satisfied its duties, as 
set out in the VCAA, to notify and to assist the veteran with 
respect to the issues adjudicated in this decision.  Inasmuch as 
VA has made all reasonable efforts to notify and assist the 
veteran in the development of his claim, VA's duties have been 
fulfilled and the Board may proceed to decide the claim without 
prejudice to the veteran.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGPREC 16-92 (July 24, 1992); see also VCAA, Pelegrini, supra 
and Quartuccio, supra.

II. New and Material Evidence

Once a rating decision becomes final, absent the submission of new 
and material evidence, the claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has also held that VA must determine if new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 2002); and if the claim is reopened, the VA must then 
determine whether the VA's duty to assist has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  As set forth in Section 
I, the Board finds the VA has satisfied its duty to assist the 
veteran under the VCAA. 

Under 38 C.F.R. § 3.156(a), for claims received prior to August 
29, 2001, as is the case here, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In addition, new evidence submitted to reopen a claim will 
be presumed credible solely for the purpose of determining whether 
the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

A review of the claims file reveals that the RO denied the 
veteran's claim for service connection for an eye condition 
claimed as sarcoidosis in a February 1975 rating decision.  The 
veteran did not appeal this decision and it became final.  The 
veteran submitted additional information in support of his claim 
for entitlement to service connection for sarcoidosis and an eye 
condition.  In a decision dated in June 1987, the Board denied 
entitlement to service connection for these conditions.  The 
veteran did not appeal this decision and it became the last final 
decision to address this issue on any basis.  

Therefore, to determine whether the evidence received since this 
rating decision is new and material, it must be compared with the 
evidence received prior to the June 1987 Board decision.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

Evidence of record at the time of the June 1987 Board decision 
consisted of service medical records, a hospital report dated in 
September 1970 from a VA medical facility in Richmond, Virginia 
(Richmond-VAMC); an examination report dated September 30, 1970 
from Richmond-VAMC; a statement from a private physician dated in 
August 1972; hospital reports dated from October through November 
1974 from Richmond-VAMC; a social work summary dated in January 
1975 from Richmond-VAMC; treatment reports dated from March 1977 
through March 1982 from Richmond VAMC; treatment reports dated 
from September through October 1980 from Richmond-VAMC; private 
treatment records dated from August through September 1979; 
rehabilitation reports dated in March 1981 from Commonwealth of 
Virginia Rehabilitative Services; treatment records dated from 
February 1984 through July 1985 from Richmond-VAMC; a VA 
examination report dated in September 1984 from Richmond-VAMC; 
treatment records dated from 1970 through 1986 from Richmond-VAMC; 
private treatment records dated from October 1966 through July 
1985; and, a VA examination report dated in March 1986 from 
Richmond-VAMC.  

Although the veteran's service medical records showed a refractive 
error of vision, they did not show a diagnosis of sarcoidosis or 
sarcoid uveitis either before or during active service.  The Board 
also notes that sarcoidosis is a presumptive condition 
contemplated by 38 U.S.C.A. § 1112(a)(1) (2003); 38 C.F.R. § 3.307 
(2003).  However, the medical evidence of record does not show 
that the veteran's eye condition, sarocoidosis or sarcoid uveitis 
manifested during the presumptive period.  Significantly, the 
medical evidence indicates their onset was several years after the 
veteran separated from active service.  In addition, the evidence 
addresses the veteran's current eye condition; it does not provide 
an etiological link to his service.  

Based on the aforementioned evidence, the Board concluded that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for an eye condition, 
claimed as sarcoidosis and sarcoid uveitis.  This is the last 
final decision dealing with this issue on any basis.

Evidence submitted since the June 1987 Board decision includes: 
the veteran's written arguments; his August 1991 hearing 
testimony; Hospital Treatment records dated from May to June 1989; 
treatment records from Virginia Central State Hospital Treatment 
dated in May 1990; Treatment records from Medical College of 
Virginia dated from November 1974 through July 1985; the veteran's 
application for unemployability in December 1995; a VA examination 
and social survey dated in April 1996; outpatient treatment 
records dated from March 1986 through December 1996 from VA 
medical facility in Durham, North Carolina (Durham-VAMC); VA 
inpatient treatment records dated in July 1997; and outpatient 
treatment reports from Maguire VA eye clinic dated from June 1995 
through December 1997, which include the results of the Fluorecein 
angiogram requested in the December 1997 Remand.

The Board finds the veteran's written arguments do not constitute 
competent medical evidence of an etiological link between his 
claimed mental condition and his of service.  This includes the 
veteran's statements to his examiners, which are contained in both 
private and VA treatment records.  Such statements are merely lay 
speculation on medical issues involving the presence or etiology 
of a disability, are not probative of the claim on appeal, and, 
therefore, are not deemed to be "material."  See Pollard v. Brown, 
6 Vet. App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), stating in the absence of any independent 
supporting clinical evidence from a physician or other medical 
professional, "[t]he veteran's own statements expressing his 
belief that his disabilities are service connected . . . are not 
probative."  Espiritu, 2 Vet. App. at 495; see also, Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108).  In the present case, since there is no competent medical 
evidence to support the veteran's assertions, they are of minimal 
probative value.  Espiritu, supra.

Furthermore, the remaining medical evidence received since the 
June 1987 Board decision only addresses the veteran's current eye 
disability.  It does not indicate a causal connection between the 
veteran's current eye disorder and his service.  

The Board concludes that the evidence received since the June 1987 
Board decision is not new and material within the meaning of 38 
C.F.R. § 3.156 (2001).  The Board notes that because this evidence 
was not of record at the time of the June 1987 rating decision, it 
is "new."  However, the Board finds that this evidence is not 
material since it simply discusses the veteran's current eye 
disorder and provides no link between his current eye disorder and 
his service.  As result, the Board finds the evidence cumulative 
and redundant of other evidence currently of record and not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. §3.156 (2001).  The claim is 
therefore not reopened.


ORDER

New and material evidence not having been submitted, the claim to 
service connection for an eye disability is not reopened.


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to an increased disability rating 
for his service-connected PTSD.  Specifically, the claims file 
contains a hospitalization report dated from July 9, 1997 to July 
16, 1997 in which the examiner indicates that a neuropsychiatric 
evaluation was performed "the results of which are pending."  
However, there is no neuropsychiatric evaluation report contained 
in the veteran's claims file.  While the Board regrets the further 
delay that a remand of this matter will cause, it recognizes that 
due process considerations require such action.  It is necessary 
to obtain the aforementioned medical records, if they exist, prior 
to a final decision in this case in order to fairly adjudicate the 
veteran's claim.  See Dunn, supra; see also Bell, supra.; 38 
U.S.C.A. § 5103A(c) (West 2003); 38 C.F.R. § 3.159(c) (2003).  
Given a recent decision of the United States Court of Appeals for 
the Federal Circuit that invalidated 38 C.F.R. § 19.9(a)(2), 
however, this development must be accomplished by remand.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

As set forth in the Section I of the decision relating to the VA's 
duty to assist the veteran as well as its obligations pursuant to 
Stegall, supra, the Board also concludes that based upon the 
circumstances of the veteran's incarceration, the Atlanta-RO has 
exhausted all options to obtain a VA examination of the veteran.  
Based on the circumstances of his incarceration, the Board finds 
that it is not possible to obtain an examination of the veteran in 
connection with his PTSD claim.  As a result, since an attempt to 
obtain an examination will be futile, one will not be ordered in 
this Remand.

Therefore, in order to assist the veteran in the development of 
his appeal and to ensure due process, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on his 
part:

1.	The RO should make as many attempts as necessary to obtain 
the neuropsychiatric evaluation report related to the veteran's 
service-connected PTSD.  (This evaluation report is referenced by 
the VA examiner in the VA hospitalization record dated July 9, 
1997 to July 16, 1997 VA, which is tabbed on the left side with a 
yellow flag and marked "July 1997."  This report is contained in 
Volume 3 of the claims file and the reference is located on the 
back of page 3 of the hospitalization record.)  The RO will end 
its efforts to obtain this evaluation report only if the VA 
medical facility advises the RO that the requested report does not 
exist.

2.	Once the development requested in Paragraph 1 has been 
accomplished, the report(s) obtained in connection with the 
development requested in this paragraph should be associated with 
the claims file and the claims file should be returned to the RO 
for its review.  

3.	The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003) (the "VCAA"), and any other applicable legal precedent.  
This includes informing the veteran of the time he has in which to 
submit additional evidence.

4.		The RO should then readjudicate the veteran's claim of 
entitlement to service connection for entitlement to an increased 
initial disability rating for service-connected PTSD.  To the 
extent the claim on appeal remains denied, the veteran should be 
provided with an SSOC.  The SSOC must contain notice of all 
relevant actions taken on his claim for benefits, to include a 
summary of the evidence and discussion of all pertinent 
regulations, including the reports from the examination requested 
above and the VCAA.  The Board notes that the regulations 
pertaining to PTSD were amended in 1996, and, therefore, an 
analysis under both the "new" and "old" regulations is necessary.  
An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



